DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed structure of claim 18 stating “plurality of bonding pads” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 is objected to because of the following informalities:  Claim 1 states, “unoverlaps”. This does not have a clear meaning. Examiner suggest stating, “the first plane does not overlap with the fixed display portion”. Also the word “nonoverlapping” may be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Patent 11140252).

Regarding claim 1 – Choi teaches a rollable display device (figs. 1-7B), comprising: a rollable screen (fig. 7A-7B, 300 [column 17 line 22] Choi states, “flexible display 300”), including a non-display part (330 [column 21 lines 44-46] Choi states, “the third region 330 may form an extended part of a display substrate, and may form a dummy part on which an image is not displayed”) and a display part (310/320 [column 19 lines 41-42] Choi states, “The flexible display 300 may include a first region 310, a second region 320, and a third region 330 that are sequentially connected to each other”); and a telescopic mechanism (210/220 [column 28 lines 15-16] Choi states, “the first body 210 and the second body 220 to perform relative movement (sliding movement)”), wherein: the rollable screen (300) is laid surrounding a surface of the telescopic mechanism (210/220, claimed structure shown in figure 5A-5B), the display part (310/320) includes a fixed display portion (310) and a rollable display portion (320 [column 20 lines 29-30] Choi states, “a part of second region 320 is curved around the support 230”) that are connected to each other (see figs 7A-7B), the fixed display portion (310) is fixed on a first plane (top plane extending along the fixed display portion 310) for display (see figs. 7A-7B), and the non-display part (330) is connected to a side of the rollable display portion (320) away from the fixed display portion (310), a side of the non-display part (330) away from the display part (310/320) is connected to the telescopic mechanism (fig. 5A-5B, 210/220), in a process of extension (see extension shown in figure 5B) or retraction (see retraction shown in figure 5A), the telescopic mechanism (210/220) is configured to drive the rollable display portion (320), through the non-display part (330), to slide and bend on the surface of the telescopic mechanism (fig. 5A-5B, 210/220), in a retracted state (claimed structure shown in figure 7A) of the telescopic mechanism (210/220), an orthogonal projection (pan view) of the rollable display portion (320) on the first plane (horizontal plane) at least partially overlaps (overlaps in a vertical direction) with the fixed display portion (310), and in an extended state (extended state shown in figure 7B) of the telescopic mechanism (210/220), an orthogonal projection (top view) of the rollable display portion (320) on the first plane (horizontal plane) unoverlaps with the fixed display portion (310; claimed structure shown in figure 7B).

Regarding claim 2 – Choi teaches the rollable display device according to claim 1, wherein: the telescopic mechanism (figs. 1-7B, 210/220) includes a telescopic bracket (fig. 5A, 210/220), wherein: the telescopic bracket (210/220) includes a first surface (top surface), a second surface (bottom surface) opposite to the first surface, and a curved surface (see curved surface along central axis 231) located at a first end of the telescopic bracket (210/220) and connecting the first surface (top surface) with the second surface (see figs. 5A-5B); the rollable screen (300) is laid on and around the first surface, the curved surface, and the second surface of the telescopic bracket (210/220); and the fixed display portion (310) is fixed on the first surface ([column 19 lines 53-55] Choi states, “The first region 310 may be coupled to the first body 210, or may be fixed to the first body 210. That is, the first region 310 may not move relative to the first body 210”).

Regarding claim 3 – Choi teaches the rollable display device according to claim 2, wherein: a second end (figs. 5A-5B, left end) of the telescopic bracket (210/220), opposite to the first end (right end), is provided with a rolling reel (230 [column 19 lines 6-12] Choi states, “the support 230 may be formed in the shape of a roller which is capable of rotating in both directions about the central axis 231 parallel to the second direction. That is, the support 230 may be coupled to the second body 220 in a state in which the support 230 is capable of rotating by using the central axis 231 as a rotation axis”); the side of the non-display part (330) away from the display part (310/320) fixedly connects on the rolling reel (figure 5B shows the non-display part 330 “fixedly connected” on the rolling reel 230), and the non-display part (fig. 9B, 330) is rollable around (figure 9B shows a portion of the non-display part 330 being rollable around the rolling reel 230) the rolling reel (230); a side of the display part (310/320) away from the non-display part (330) is fixed on the first surface of the telescopic bracket (claimed structure shown in figure 5B); when extending or retracting along a first direction (horizontal direction), the telescopic bracket (210/220) is configured to drive the rollable display portion (320), through the non-display part (330), to slide and bend on the surface of the telescopic mechanism (210/220); and the first direction is parallel to the first surface and perpendicular to the rolling reel (claimed structure shown in retracted and expanded structure shown in figures 5A-5B, 7A-7B and 9A-9B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Lee et al. (US PG. Pub. 2018/0102072).

Regarding claim 4 – Choi teaches the rollable display device according to claim 2, wherein the screen is rollable and has a rollable display portion (Discussed in the rejection to claim 1 above).
 	Choi fails to teach wherein: the screen includes a flexible display screen and a protective film, wherein: the protective film covers a surface of the flexible display screen away from the telescopic bracket; the flexible display screen includes a fixing region and a bending and sliding region; the fixing region of the flexible display screen is fixed on the first surface of the telescopic bracket; the bending and sliding region of the flexible display screen is laid against a surface of the telescopic bracket, and in a process of extension or retraction of the telescopic bracket, the bending and sliding region of the flexible display screen slides and bends on the first surface, the curved surface, and the second surface of the telescopic bracket; the fixed display portion includes the fixing region of the flexible display screen, and the bent display portion includes the bending and sliding region of the flexible display screen; the protective film includes a coverage region and an extension region, the coverage region of the protective film is attached on a surface of the flexible display screen facing away from the telescopic bracket, and the extension region of the protective film extends, around the curved surface, to the second surface; and the display part includes the flexible display screen and the coverage region of the protective film, and the non-display part includes the extension region of the protective film.
 	Lee teaches an expandable display device (figs. 1-6 [title] Lee states, “Expandable Display Device”) wherein: the screen (fig. 2, 10) includes a flexible display screen (12 [paragraph 0044] Lee states, “display unit 12”) and a protective film (13 [paragraph 0044] Lee states, “encapsulator 13”), wherein: the protective film (13) covers a surface of the flexible display screen (10) away from the telescopic bracket (20/30 [paragraph 0043] Lee states, “housing 20, and a slider 30”); the flexible display screen (10) includes a fixing region (PA1) and a bending (BA) and sliding region (PA2); the fixing region (PA1) of the flexible display screen (10) is fixed on the first surface (top surface of 322 shown in figure 6) of the telescopic bracket (10/20); the bending (BA) and sliding region (PA2) of the flexible display screen is laid against a surface (surface of telescoping bracket 20) of the telescopic bracket (10/20), and in a process of extension (see fig. 6) or retraction (see fig. 3) of the telescopic bracket, the bending (BA) and sliding region (PA2) of the flexible display screen (10) slides and bends on the first surface (upper surface), the curved surface (CS1), and the second surface (bottom surface) of the telescopic bracket (claimed structure shown in figure 6); the fixed display portion (PA1) includes the fixing region of the flexible display screen (see structure shown in figure 6), and the bent display portion (BA [paragraph 0051] Lee states, “The bent area (BA) of the flexible display panel 10”) includes the bending and sliding region of the flexible display screen (claimed structure shown in figure 6 and 8); the protective film (fig. 2, 13) includes a coverage region (region of 13 covering PA1) and an extension region (region of 13 covering BA and PA2), the coverage region of the protective film (13) is attached on a surface of the flexible display screen (12) facing away from the telescopic bracket (10/20), and the extension region of the protective film (13) extends, around the curved surface (BA), to the second surface (bottom surface); and the display part (see extended display part of figure 6) includes the flexible display screen (12) and the coverage region of the protective film (13), and the non-display part (see part near end EG2 of figure 6) includes the extension region of the protective film (figures 1, 3 and 6 show the protective film covering the entirety of the flexible display screen and therefore teaches the claimed structure).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the rollable display device having a rollable screen as taught by Choi with the screen having a protective film thereon as taught by Lee because Lee states, “an encapsulator 13 that encapsulates the display unit 12.” [paragraph 0044]. Encapsulants are well known to provide protection to electronic devices and will protect the rollable screen from moisture, dust and improve structural integrity of the rollable display device.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Lee et al. as applied to claim 4 above, and further in view of Kim et al. (US PG. Pub. 2019/0212780).

Regarding claim 17 – Choi in view of Lee teach the rollable display according to claim 4, but fails to explicitly teach wherein: the flexible display screen includes a polarizing film, wherein: the polarizing film is located on a side of the flexible display screen adjacent to the protective film; and the polarizing film and the protective film are adhered together.
 	Kim teaches a rollable display (fig. 1 [title] Kim states, “Rollable Display Device”) wherein: the flexible display screen (1 [paragraph 0050] Kim states, “rollable display unit 1”) includes a polarizing film (fig. 4, 40 [paragraph 0067] Kim states, “plastic film 40 may be a polarizing film”), wherein: the polarizing film (40) is located on a side (upper side) of the flexible display screen (20 [paragraph 0067] Kim states, “display panel 20”) adjacent to the protective film (60 [paragraph 0065] Kim states, “plurality of protective layers 10, 40, 50, and 60”); and the polarizing film (40) and the protective film (60) are adhered together (“adhered together” through elastomer (polyurethane) 50).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the rollable display device as taught by Choi in view of Lee with the flexible display screen having a polarizing film adjacent to the protective film adhered together as taught by Kim because polarizing film reduces glare and creates a clearer and brighter image that improves the display quality. 

Allowable Subject Matter
Claims 5-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847